DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.

Response to Amendment
This Office Action is in response to the Request for Continued Examination filed on the date: February 9, 2021.
Claims 8-12 and 14 are currently pending.  Claims 8 and 12 have been amended.  Claims 1-7 and 13 are canceled.  No claims are new.

Response to Arguments
Applicant’s arguments, see REMARKS pages 6-12, with respect to the rejection of independent claims 8 and 12 have been fully considered and are persuasive.  The rejection of claims 8 and 12 has been withdrawn. 

Allowable Subject Matter
Claims 8-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 6-12) and the Examiner Interview conducted on February 2, 2021 detailing the measurement for faults during the periodic disabling of the overcurrent interrupter have been fully considered and are persuasive.
Regarding independent claim 8, the prior arts of record taken alone or in combination fail to teach or suggest: 
“a control part controlling an operation of said overcurrent interrupter according to the output voltage dropped across said shunt and assessing the measurement results of said vehicle state sensor on a basis of the output voltage; said control part configured for periodically disabling said overcurrent interrupter while said control part assesses the measurement results to enable said control part to distinguish one of the at least two fault states effecting operation of said vehicle state sensor from another one of the at least two fault states effecting operation of said vehicle state sensor,” when used in combination with all other limitations of claim 8.
	Claims 9-11 are allowed for depending on claim 8.
Regarding independent claim 12, the prior arts of record taken alone or in combination fail to teach or suggest:
“periodically outputting, in a third phase via the control part, after the comparing of the output voltage with the first set voltage, a disable signal to the overcurrent interrupter if the output voltage is below the first set voltage; and while the overcurrent interrupter is periodically disabled by the disable current, performing an assessment phase in which the control part assesses a state of the signal acquisition apparatus according to the output voltage to thereby distinguish one of the at least two fault states effecting operation of the vehicle state sensor from another one of the at least two fault states effecting operation of the vehicle state sensor,” when used in combination with all other limitations of claim 12.
	Claim 14 is allowed for depending on claim 12.

The closest references are found based on the updated search:
a)  Thompson et al. discloses “Annunciating or power vending circuit breaker for an electric load” (see 2014/0211345)
b)  Elms et al. discloses “Circuit interrupter including test circuit” (see 2009/0040666)
c)  Baldwin et al discloses “Fault interrupter using microcontroller for fault sensing and automatic self-testing” (see 6807035)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 8-12 and 14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867